DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 17 August 2020.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-10 in the reply filed on 02 September 2020 is acknowledged.  The traversal is on the ground(s) that it would not 
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 02 September 2020.

Drawings
The drawings received on 21 January 2019 are acceptable.

Claim Interpretation
Claim 4 requires that the at least one copolymerizable ethylenically unsaturated compound that is free of acid or basic groups comprises a hydroxyl functional (meth)acrylate.  The Examiner has thus considered a hydroxyl functional group (-OH) on a (meth)acrylate monomer to not be a basic functional group.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0,224,795 A1.
Regarding claim 1, EP ‘795 describes a removable pressure-sensitive adhesive comprising a copolymer which is formed from at least one alkyl (meth)acrylate monomer (see p. 2, lines 30-38), an organofunctional silane such as vinyltrimethoxysilane (see p. 3, lines 11-26), and an initiator (see p. 3, lines 39-44).  The adhesive is pressure-sensitive with adequate adhesion to most substrates, reading on being pressure-sensitive at room temperature (see p. 2, lines 22-27).
prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Claim 2, EP ‘795 teaches that preferred alkyl acrylates have from 3 to 10 carbon atoms in the alkyl groups and gives example preferred materials of n-butyl acrylate, hexyl acrylate, nonyl acrylate, and 2-ethylhexyl acrylate.  Each of the listed materials has from 4 to 20 carbon atoms and thus anticipates the instant claim.  Furthermore, Example 1 at p. 4, lines 30-54 uses butyl acrylate as an acrylic monomer.  This compound has 4 carbon atoms in the alkyl group.
Claim 3, EP ‘795 in Example 1 uses methyl methacrylate as a copolymerizable monomer.  This compound is free of acid or basic functional groups. See p. 4, lines 30-54.
Claim 5, EP ‘795 teaches various silane coupling agents at p. 3, lines 11-26 such as 3-methacryloxypropyltrimethoxysilane.  This specific silane is also used in EP ‘795 in Example 1 at p. 4, line 50.  Methacryloxypropyltrimethoxysilane is one of the 1-SiY1Y2Y3 recited in claim 5, see p. 15, line 10 of the instant specification.
Claim 6, EP ‘795 teaches that various additives may be added to the adhesive composition such as talc and clay, fillers, and pigments, see p. 4, lines 7-9.  Talc reads on a metal oxide filler as claimed.  An emulsifier is also added, see p. 3, lines 51-55, which will adjust the viscosity of the adhesive composition and thus reads on a viscosity control additive as claimed.
Claim 8, EP ‘795 teaches using a free radical initiator which is thermally decomposed to release the free radical initiating species, and thus reads on a thermal initiator.  See p. 3, lines 45-50.

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonser (U.S. Pat. 4,422,891).
Regarding claims 1 and 5, Gonser discloses a vitrifiable adhesive composition, see col. 1, lines 6-11.  The adhesive includes an inorganic particulate filler and a polymerizable silane component, see col. 3, lines 11-16.  The silane is further described at col. 4, lines 36-53.  An acrylic copolymer resin is also included in the adhesive composition, see col. 6, lines 15-51.  The adhesive may also comprise a radical-initiating catalyst or thermal initiating catalyst reading on the claimed initiator, see col. 6, line 51 through col. 7, line 2.  A photochemical initiator may also be included, see col. 7, lines 3-33.  This reads on the claimed initiator.  Gonser teaches baking the vitrifiable adhesive composition at a temperature of 300°C for two hours, see Example 2 at col. 11, lines 18-28.  This reads on the adhesive being convertible to a ceramic-like layer by 
Gonser Examples 1 and 2 utilize methacryloxypropyltrimethoxysilane, an acrylic resin EPOCRYL 370, and benzoyl peroxide initiator, see composition at the bottom of col. 10.  The composition is vitrified at a temperature of 300°C for two hours, see Example 2 at col. 11, lines 18-28.  Methacryloxypropyltrimethoxysilane is one of the ethylenically unsaturated silanes meting the general formula X-L1-SiY1Y2Y3 recited in claim 5, see p. 15, line 10 of the instant specification.
Claim 6, Gonser teaches using at least 25 wt. % of an inorganic particulate filler in the adhesive composition, see col. 3, lines 11-16.  Specific fillers include microfine vitrious silica, see col. 3, line 61 to col. 4, line 6.  This reads on metal oxide filler and microparticulate filler.
Claim 8, Gonser teaches that the adhesive may also comprise a thermal initiating catalyst reading on the claimed thermal initiator, see col. 6, line 51 through col. 7, line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gonser (U.S. Pat. 4,422,891).
Regarding claim 2, Gonser is relied upon as described above.  Gonser teaches that suitable acrylic monomers forming the adhesive resin are those having from 1 to 30 carbon atoms in the alkyl group, see col. 6, lines 23-51.  This overlaps the claimed range of an alkyl (meth)acrylate having from 4-20 carbon atoms in the alkyl group.  As prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 3 and 4, Gonser further teaches that acrylic monomers may be substituted with other functionalities such as hydroxyethyl or 4-hydroxyphenyl, see col. 6, lines 35-45.  Such monomers are free of acidic and basic groups as in claim 3, and also read on hydroxyl functional (meth)acrylate as in claim 4.
It would have been obvious to have selected one of the disclosed preferred example functional groups as a substituent on the alkyl (meth)acrylate material of Gonser to arrive at the claimed invention, as Gonser teaches that such materials are suitable and even preferred for the invention.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (U.S. Pub. 2014/0135417) in view of Gonser (U.S. Pat. 4,422,891).
Regarding claims 1 and 5, Sugino discloses a transparent pressure sensitive adhesive/bonding agent which may be formed into a sheet shape, see abstract and p. 1, [0011].  The pressure-sensitive adhesive may be sintered and still retain adhesiveness, see id.  The adhesive includes a polymer component and sinterable particles, see p. 3, [0052]; the sinterable particles deform in the temperature range of from 250-500 °C most preferably, see p. 3, [0054].  The Examiner has considered such a material to read on being convertible to a ceramic-like layer upon exposure to this temperature.  The adhesive may be a (meth)acrylic copolymer, see p. 5, [0072-0073] 
Sugino does not specify the use of an ethylenically unsaturated silane component in the adhesive composition.
Gonser discloses a vitrifiable adhesive composition, see col. 1, lines 6-11.  The adhesive includes an inorganic particulate filler and a polymerizable silane component, see col. 3, lines 11-16.  The silane is further described at col. 4, lines 36-53.  Gonser Examples 1 and 2 utilize methacryloxypropyltrimethoxysilane, an acrylic resin EPOCRYL 370, and benzoyl peroxide initiator, see composition at the bottom of col. 10.  The composition is vitrified at a temperature of 300°C for two hours, see Example 2 at col. 11, lines 18-28.  Methacryloxypropyltrimethoxysilane is one of the ethylenically unsaturated silanes meting the general formula X-L1-SiY1Y2Y3 recited in claim 5, see p. 15, line 10 of the instant specification.
Sugino and Gonser are analogous as they each describe acrylic adhesive compositions which undergo a sintering or vitrification step at elevated temperature while maintaining adhesion.  Thus they are similar in function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included an ethylenically unsaturated silane as described in Gonser to the acrylic adhesive composition of Sugino to arrive at the claimed invention, because Gonser teaches that the use of at least 0.25 wt. % of polymerizable silane compound ensure a hard, durable adhesive which does not degrade upon further exposure to high temperatures, see Gonser at p. 3, lines 28-39.
Regarding claim 2, Sugino teaches preferably using an acrylic monomer having from 2-10 carbon atoms such as 2-ethylhexyl (meth)acrylate, see p. 5, [0075].
Regarding claims 3-4, Sugino teaches using additional monomer components in the adhesive composition such as a multifunctional 4-hydroxybutyl acrylate glycidyl ether as a preferred component, see p. 5-6, [0078].  Other hydroxyalkyl (meth)acrylates such as hydroxyethyl (meth)acrylate are described at p. 5, [0078] and p. 6, [0080].  These read on the claimed copolymerizable ethylenically unsaturated compound as claimed.
Regarding claim 6, Sugino teaches using other components such as a plasticizer, filler, surfactant, and other materials as described at p. 7, [0087].  These read on the claimed additives.  Sugino also teaches including metal oxide sinterable particles such as sodium oxide, lithium oxide, aluminum oxide, and others at p. 3, [0055].
Regarding claim 8, Sugino teaches that the adhesive may further comprise an initiator (see p. 2, [0029]) such as a thermal polymerization initiator (see p. 7, [0087]).
Regarding claim 9, Sugino teaches that the adhesive is optically clear with a light transmittance of at least 90% and a haze value of preferably 6 or less, see p 2, [0047-0048].

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (U.S. Pub. 2014/0135417) and Gonser (U.S. Pat. 4,422,891) as applied above, and further in view of Determan (U.S. Pub. 2011/0126968).
Regarding claim 7, Sugino and Gonser are relied upon as described above.  Although Sugino teaches the use of additives, Sugino does not specify the use of a siloxane tackifier resin.
Determan describes a pressure-sensitive adhesive and tape which is optically clear, see abstract and p. 1, [0004].  Determan teaches using an MQ siloxane tackifier resin in the adhesive composition, see p. 12, [0109-0110].
The references are analogous as Sugino and Determan each describe optically clear pressure-sensitive adhesives.  It would have been obvious to have included an MQ siloxane tackifier resin as taught in Determan to adjust the tack level of the pressure-sensitive adhesive.
Regarding claim 10, Determan further teaches that the adhesive may have a microstructured surface on at least one surface of the adhesive sheet to aid air egress during lamination, see p. 13, [0121].


Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/Scott R. Walshon/           Primary Examiner, Art Unit 1796